DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 8/9/2022.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.

	
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that Shelton adjusts bipolar energy and not ultrasonic energy and therefore it would not have been obvious to measure a change in impedance using a first type of energy (bipolar energy) and reduce a level of or terminate delivery of a second type of energy (ultrasonic energy) that is not associated with impedance measurements. However, in paragraph [0416] of Shelton, the reference explains that the surgical instrument used to disclose measuring a change in impedance is a combination surgical instrument where aspects of the ultrasonic energy modality are monitored, including a change in impedance. The reference explicitly states that monitoring changes in impedance is especially important for systems that deliver ultrasonic energy in order to detect the tissue treatment effects of the delivered ultrasonic energy. Therefore, applicant’s arguments are not persuasive, and the previous rejection for claim 8, which has now been incorporated into claim 1 stands. Thus, claim 1 is now rejected under 35 USC § 103 as being unpatentable over Asher in view of Shelton.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asher et al., US 20180333189, herein referred to as "Asher", in view of Shelton, IV et al., US 20190201044, herein referred to as "Shelton".
Regarding claim 1, Asher reaches a combination ultrasonic energy and electrosurgical energy system (Figure 1: surgical system 10) comprising: a control circuit (Figure 1: controller 46); and an output circuit ([0022]: “the ultrasonic generator drive circuit (not shown) and/or RF generator drive circuit (not shown)”) coupled to the control circuit ([0028]) and configured to deliver energy to an output terminal for delivery to a patient ([0031]: “Such a single output port generator (14) has a single output transformer with multiple taps to provide power, either for RF or for ultrasonic energy, to end effector (20)”), the output terminal configured to couple to an electrosurgical device ([0031]: “As noted above, generator (14) is a single output generator that can deliver power through a single port to provide both RF and ultrasonic energy such that these signals can be delivered separately or simultaneously to end effector (20) for cutting and/or sealing tissue. Such a single output port generator (14) has a single output transformer with multiple taps to provide power, either for RF or for ultrasonic energy, to end effector (20) depending on the particular treatment being performed on the tissue.”) having two jaws (Figure 2A: clamp arm 26 and ultrasonic blade 28) with corresponding electrodes ([0019]), wherein the delivered energy includes electrosurgical energy and ultrasonic energy ([0018] and [0022]: “generator (14) drives a combination surgical instrument (12) with both ultrasonic and RF energies”), wherein the control circuit (Figure 1: controller 46) is configured to: control the delivery of energy to biological tissue in electrical communication with two electrodes of the electrosurgical device ([0028] and [0022] and Figure 3: step 1320); measure an impedance (Figure 3: steps 1314 and 1318 and Figure 4: steps 1314, 1416, 1418, 1424, and 1426 and [0034]: “”); compare the impedance to a threshold value (Figure 4: steps 1420, 1424, and 1428 wherein the threshold value is the set predetermined first termination parameter in step 1420); and reduce a level of or terminate the delivery of the ultrasonic energy based on the comparison (Figure 3: step 1326 and Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.”). Asher does not explicitly disclose an energy system wherein the impedance measurement is a change in impedance of the biological tissue.
However, Shelton discloses a system wherein the measured impedance is a change in impedance of the biological tissue ([0415]-[0416]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system taught by Asher with a change in impedance of the biological tissue as a measured impedance as disclosed by Shelton because a sudden increase in tissue impedance could indicate successful coagulation (Shelton [0442]).
Regarding claim 2, Asher in view of Shelton teaches the system of claim 1, and Asher further teaches a system wherein the control circuit (Figure 1: controller 46) is configured to terminate the delivery of the ultrasonic energy ([0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.”).
Regarding claim 3, Asher in view of Shelton teaches the system of claim 1, and Asher further teaches a system wherein the control circuit (Figure 1: controller 46) is configured to: reduce the level of the ultrasonic energy (Figure 3: step 1326 and Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein terminating the ultrasonic energy is reducing the level of the ultrasonic energy to zero).
Regarding claim 4, Asher in view of Shelton teaches the system of claim 1, and Asher further teaches a system wherein the control circuit (Figure 1: controller 46) configured to reduce or terminate the delivery of the electrosurgical energy (Figure 3: step 1326 and Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein the RF energy is electrosurgical energy).
	Regarding claims 5 and 13, Asher in view of Shelton teaches the system of claim 1 and the method of claim 9, respectively, and Asher further teaches a system and method wherein the electrosurgical energy is power-controlled ([0034]: “controller (46) sets at least two predetermined termination parameters from a respective pair of collections of termination parameters stored in memory of controller (46) in a step (1316). Such termination parameters include, but are not necessarily limited to, RF impedance, ultrasonic energy cap, total energy cap, ultrasonic frequency change, or time.” Wherein the total energy cap means that the electrosurgical energy is power-controlled).
Regarding claims 6 and 14, Asher in view of Shelton teaches the system of claim 1 and the method of claim 9, respectively, and Asher further teaches a system and method wherein the electrosurgical energy is voltage-controlled ([0023]: “Accordingly, the clinician may selectively set or program various operating parameters of the generator, such as, current (I), voltage (V), frequency (f), and/or period (T) of a drive signal or signals generated by the ultrasonic and RF generator drive circuits (not shown).”).
Regarding claim 9, Asher teaches a method of delivering energy to a combination ultrasonic energy and electrosurgical energy device (Figure 1: surgical system 10), the method comprising: delivering energy to a biological tissue in electrical communication with two electrodes ([0019]) of an electrosurgical device ([0031]: “As noted above, generator (14) is a single output generator that can deliver power through a single port to provide both RF and ultrasonic energy such that these signals can be delivered separately or simultaneously to end effector (20) for cutting and/or sealing tissue. Such a single output port generator (14) has a single output transformer with multiple taps to provide power, either for RF or for ultrasonic energy, to end effector (20) depending on the particular treatment being performed on the tissue.”, wherein the delivered energy includes electrosurgical energy and ultrasonic energy ([0018] and [0022]: “generator (14) drives a combination surgical instrument (12) with both ultrasonic and RF energies” wherein RF energy is electrosurgical energy and Figures 3-4: step 1312); measuring an impedance (Figure 3: steps 1314 and 1318 and Figure 4: steps 1314, 1416, 1418, 1424, and 1426); comparing the impedance to a threshold value (Figure 4: steps 1420, 1424, and 1428 wherein the threshold value is the set predetermined first termination parameter in step 1420); reducing a level of or terminating the delivery of the ultrasonic energy based upon the comparison (Figure 3: step 1326 and Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.”). Asher does not explicitly disclose method wherein the impedance measurement is a change in impedance of the biological tissue.
However, Shelton discloses a method wherein the measured impedance is a change in impedance of the biological tissue ([0415]-[0416]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method taught by Asher with a change in impedance of the biological tissue as a measured impedance as disclosed by Shelton because a sudden increase in tissue impedance could indicate successful coagulation (Shelton [0442]).
Regarding claim 10, Asher in view of Shelton teaches the method of claim 9, and Asher further teaches a method comprising terminating the delivery of the ultrasonic energy ([0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.”).
Regarding claim 11, Asher in view of Shelton teaches the method of claim 9, and Asher further teaches a method comprising reducing the level of the ultrasonic energy (Figure 3: step 1326 and Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein terminating the ultrasonic energy is reducing the level of the ultrasonic energy to zero).
Regarding claim 12, Asher in view of Shelton teaches the method of claim 9, and Asher further teaches a method comprising reducing or terminating the delivery of the electrosurgical energy (Figure 3: step 1326 and Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein the RF energy is electrosurgical energy).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                      

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794